Casey, J. (dissenting).
Based upon our review of the record, we agree with Supreme Court’s conclusion that, as a matter of law, the sole proximate cause of the accident was the erratic and illegal driving of defendant Christopher A. Kerr and not any reckless disregard for the safety of others by Officer Ted McGown (see, Patella v State of New York, 141 AD2d 999, 1001; see also, Stanton v State of New York, 29 AD2d 612, affd 26 NY2d 990). The order should, therefore, be affirmed.
Mikoll, J. P., concurs. Ordered that the order is reversed, on the law, with one bill of costs, and motion denied.